EXHIBIT 32 CERTIFICATION Each of the undersigned hereby certifies in his capacity as an officer of Spartan Motors, Inc. (the “Company”), pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350 that: 1. The Quarterly Report on Form 10-Q of the Company for the period ended March 31, 2015 (the “Report”)fully complies with the requirements of Section13(a)of the Securities and Exchange Act of 1934 (15 U.S.C. 78m); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition at the end of such period and results of operations of the Company for such period. Dated:May 5, 2015 /s/ Daryl M. Adams Daryl M. Adams President and Chief Executive Officer Dated:May 5, 2015 /s/ Lori L. Wade Lori L. Wade Chief Financial Officer and Treasurer
